DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are considered to be indefinite because the structure relationship between the elements are not clearly defined.  Therefore, the scope of the claimed invention cannot be determined.
Claims 8, 36 and 44 recites the limitation "the locking" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 29-32 is objected to under 37 CFR 1.75 as being a substantial duplicate of claims 21-24. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bockmon et al. (US 2019/0137219).
Regarding claims 1 and 13, Bockmon teaches a human transported weapon system and method comprising: an automated targeting subsystem that identifies and provides for selection of a selected target in a field of view of the human transported 
Regarding claims 2 and 14, Bockmon further teaches wherein the human transported weapon system acquires target data, from a plurality of the sensors for at least one said target as an acquired target; wherein the targeting subsystem recognizes the type of target responsive to analyzing the target data to provide recognition of each said acquired target; wherein the human transported weapon system has up to a plurality of types of munitions available; wherein the target logic chooses the selected target from the acquired targets based on current availability of the types of available munitions at 
Regarding claims 3 and 15, Bockmon further teaches wherein the computational subsystem determines where the munitions needs to be aimed to strike the selected target, and utilizes a tracking subsystem that finds and identifies potential targets within the area of sighting, selects one said potential target as the selected target and tracks the selected target thereafter, wherein the aim of the munitions is adjusted in accordance with the tracking (fig. 4, [0035] and [0042]-[0056]).
Regarding claims 4 and 16, Bockmon further teaches detection logic detecting a no-shoot situation prior to the firing of the munitions; inhibit logic preventing the firing logic from firing the munitions, responsive to the detection logic detecting the no-shoot situation ([0040]-[0042], [0046], [0059] and [0060]).
Regarding claims 5 and 17, Bockmon further teaches wherein the positioning means adjusts the aim responsive to at least one of: movement of the chosen target, user movement of the barrel, characteristics of the selected type of munition, characteristics of wind, characteristics of temperature, characteristics of humidity, distance, and elevation ([0044], [0075] and [0076]).
Regarding claims 6 and 18, Bockmon further teaches wherein the positioning means adjusts movement of the barrel responsive to actuators mounted to the barrel ([0035] and [0061]).

Regarding claims 8 and 20, Bockmon further teaches wherein the locking onto is responsive to the determining where the munitions needs to be aimed to strike the selected target, and utilizes a tracking subsystem that finds and identifies the targets within the area of sighting, selects one said target as the selected target and tracks the selected target thereafter, wherein the aim of the munitions is adjusted in accordance with the tracking (fig. 4 and [0050]-[0058]).
Regarding claim 9, Bockmon further teaches wherein potential said selected targets are comprised of a human target and a non-human target; the system further comprising: means for identifying a target type for the selected target as one of said non-human target and said human target; and means for not allowing selection of the non-human target as the selected target (figs. 5 and 6, [0040], [0046], [0053] and [0056]).
Regarding claim 10, Bockmon further teaches wherein there are potential said selected targets comprised of a human target and a non-human target; the system further comprising: means for identifying the selected target as one of the non-human 
Regarding claim 11, Bockmon further teaches means for determining if said selected target is a human target, and if said selected target is a human target then comparing said selected target to identified human targets comprising at least a first set of said identified human targets, means for enabling firing for the selected target if it is within said first set of said identified human targets ([0040]-[0042]).
Regarding claim 12, Bockmon further teaches wherein if said selected target is a human target then said selected target is compared to identified human targets comprising at least a first set of said identified human targets, wherein the firing is disabled for the selected target being within the first set of said identified human targets ([0040]-[0042]).
Regarding claims 21, 29 and 37, Bockmon teaches an automated human transported weapon system and method, comprising: a computing subsystem (210, fig. 2), a sensor (240, fig. 2), wherein the human transported weapon system is comprised of a barrel (110, fig. 1) through which to fire a munition towards a selected target (302, fig. 3A); wherein the computing subsystem is responsive to the sensors and provides for: identifying and providing for selection of the selected target for available targets in the field of view of the human transported weapon system (fig. 3A); tracking location of the selected target until a firing time; and locating where target is at the firing time responsive to the sensors and the computing subsystem, wherein the munition is fired through the barrel towards the selected target at the firing time (fig. 4, [0034], [0035], [0039] and [0059]).

Regarding claims 23, 31 and 39, Bockmon further teaches wherein the computing system determines where the munitions need to be aimed to strike the selected target, and utilizes a tracking subsystem that provides tracking that finds and identifies the targets within the area of sighting, selects one the target as the selected target and tracks the selected target thereafter, wherein the aim of the munitions is adjusted in accordance with the tracking (fig. 4, [0035] and [0042]-[0056]).
Regarding claims 24, 32 and 40, Bockmon further teaches detecting a no-shoot situation prior to the firing of the munitions; and preventing the firing of the munitions, responsive to detecting a no-shoot situation ([0040]-[0042], [0046], [0059] and [0060]).
Regarding claims 25, Bockmon further teaches wherein potential the selected targets are comprised of a human target and a non-human target; the method further comprising: identifying a target type for the selected target as one of the non-human 
Regarding claim 26, Bockmon further teaches wherein there are potential the selected targets comprised of a human target and a non-human target; the method further comprising: identifying the selected target as one of the non-human target and the human target; and not allowing selection of the human target as the selected target (figs. 5 and 6).
Regarding claim 27, Bockmon further teaches determining if the selected target is a human target, and if the selected target is a human target then comparing the selected target to identified human targets comprising at least a first set of the identified human targets; and enabling firing for the selected target if it is within the first set of identified human targets ([0040]-[0042]).
Regarding claim 28, Bockmon further teaches wherein if the selected target is a human target then the selected target is compared to identified human targets comprising at least a first set of the identified human targets, wherein firing is disabled for the selected target being within the first set of the identified human targets ([0040]-[0042]). 
Regarding claims 33 and 41, Bockmon further teaches positioning to adjust the aim responsive to at least one of: movement of the selected target, user movement of the barrel, characteristics of the selected type of munition, characteristics of wind, characteristics of temperature, characteristics of humidity, distance, and elevation ([0044] and [0075]).

Regarding claims 35 and 43, Bockmon further teaches wherein each said target, including the selected target, is associated with one of a plurality of types of targets; wherein there are a plurality of types of munitions; wherein each said type of target has an associated said type of munitions; the method further comprising: selecting as an appropriate said type of munitions, the associated type of munitions for the type of target associated with the selected target; loading the appropriate said type of munitions; and, firing the appropriate said type of munitions from said human transported weapon (fig. 4, [0035] and [0040]-[0042]).
Regarding claims 36 and 44, Bockmon further teaches wherein the locking onto is responsive to the determining where the munitions needs to be aimed to strike the selected target, and utilizes tracking that finds and identifies targets within the area of sighting, selects one said target as the selected target and tracks the selected target thereafter, wherein the aim of the munitions is adjusted in accordance with the tracking (fig. 4 and [0050]-[0058]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
References: Hall (US 2015/0101229); Beckman (US 2019/0316878); De Sa et al. (US 2015/0059564) and Venema (US 2014/0251123) are cited because they are related to system and method for human transported weapon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/           Primary Examiner, Art Unit 2887